United States Bankruptcy Appellate Panel
                               For the Eighth Circuit
                           ___________________________

                         Nos. 19-6002, 19-6006, and 19-6007
                          ___________________________

                   In re: Richard Michael Heyl; Jennifer Heyl

                                 lllllllllllllllllllllDebtors

                                ------------------------------

            Steven Conway; Lori Conway; LorCon LLC #1; Lorcon LLC #4

                         lllllllllllllllllllllPlaintiffs - Appellants

                                             v.

                         Richard Michael Heyl; Jennifer Heyl

                         lllllllllllllllllllllDefendants - Appellees
                                         ____________

                 Appeals from United States Bankruptcy Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                             Submitted: November 5, 2019
                              Filed: November 26, 2019
                                    ____________

Before SALADINO, Chief Judge, NAIL and DOW, Bankruptcy Judges.
                             ____________

SALADINO, Chief Judge.
       Appellants Steve Conway, Lori Conway, LorCon #1, LLC, and LorCon #4,
LLC, appeal the following orders of the bankruptcy court 1: A December 17, 2018,
order granting a motion to dismiss an adversary proceeding; a January 9, 2019, order
denying a motion for an extension of time to file a motion to reconsider and for
rehearing; and a February 1, 2019, order denying a “Motion to Declare That
Plaintiffs Have a Right to Appeal as a Right under FRBP 8002(d)(3), or
Alternatively, to Determine that Due to Excusable Neglect, Plaintiffs [sic] Request
to Extend the Time to Appeal is Extended Per FRBP 8002(d)(1)(B).” For the reasons
that follow, we affirm the bankruptcy court.

                            STANDARD OF REVIEW

      Orders denying motions to extend the time to file a notice of appeal are
reviewed for abuse of discretion. Dial Nat’l Bank v. Van Houweling (In re Van
Houweling), 258 B.R. 173, 175 (B.A.P. 8th Cir. 2001).

            A court abuses its discretion when a relevant factor that
            should have been given significant weight is not
            considered; when an irrelevant or improper factor is
            considered and given significant weight; or when all
            proper factors and no improper ones are considered, but
            the court commits a clear error of judgment in weighing
            those factors.

City of Duluth v. Fond du Lac Band of Lake Superior Chippewa, 702 F.3d 1147,
1152 (8th Cir. 2013).

      Likewise, orders denying or granting an extension of time to file a motion or
objection are also reviewed under the abuse-of-discretion standard. Hill v. Snyder,
919 F.3d 1081, 1084 (8th Cir. 2019).



1
 The Honorable Charles E. Rendlen III, United States Bankruptcy Judge for the
Eastern District of Missouri.
                                        -2-
                                   BACKGROUND

       The underlying adversary proceeding from which these appeals arose is part
of a series of attempts by the appellants to collect money allegedly owed to them as
a result of certain failed investments. Those attempts included two adversary
proceedings, appeals to the B.A.P. and to the Eighth Circuit Court of Appeals, and
two complaints to the State of Missouri’s Securities Division. In this latest effort,
the appellants filed with the federal district court a complaint to declare the debt non-
dischargeable under 11 U.S.C. § 523(a)(19). The district court determined that the
bankruptcy court was the appropriate forum for the complaint and referred the case.

       The debtor-defendants moved to dismiss the referred case for failure to state
a claim upon which relief could be granted pursuant to Federal Rule of Bankruptcy
Procedure 7012 and Federal Rule of Civil Procedure 12(b)(6). They also moved for
sanctions under Federal Rule of Bankruptcy Procedure 9011.

        The motion to dismiss was scheduled for hearing with the bankruptcy court
on December 4, 2018. The hearing notice required a response to the motion by
November 27, 2018. No written resistance to the motion to dismiss was filed on the
docket. However, Mr. Conway attended the December 4 hearing along with his
attorney (Mr. Fondren), whose services Mr. Conway was seeking to terminate.
Proposed replacement counsel also attended, although he made it clear that he was
still evaluating whether to take the case. As Mr. Fondren had not yet filed a motion
to withdraw from representation, and as replacement counsel had not yet been
secured, the hearing was continued to December 18, 2018.

      On December 17, 2018, the bankruptcy court, after considering the record
(including the lack of a written response to the motion), cancelled the December 18
hearing, granted the motion to dismiss, and denied the motion for sanctions. On that
same date, Mr. Fondren filed his motion to withdraw.




                                          -3-
       On December 28, 2018, Mr. Conway, acting pro se because Mr. Fondren had
filed a request to withdraw that had not yet been granted, filed a motion entitled
“Plaintiff’s Motion For Extension of Time to File Motion to Reconsider and
Rehearing on Order Granting Motion to Dismiss and For Extension of Time to Seek
New Counsel.”2

       On January 9, 2019, the bankruptcy court denied the December 28 motion,
noting that the appellants had terminated the services of their attorney in mid-
November 2018 and therefore had several weeks in which to obtain new counsel.
The bankruptcy court made it clear that its prior experience with the appellants
factored into the decision, saying: “Firing attorneys is not a mechanism by which
one can buy time for extensions, and Mr. Conway has been cautioned about using
such dilatory tactics in the past.” On that same date, the bankruptcy court granted
Mr. Fondren’s motion to withdraw.

        On January 15, 2019, new counsel for the appellants filed a motion for new
trial and/or to amend judgment pursuant to Federal Rule of Civil Procedure 59. The
bankruptcy court denied the motion as untimely on the same date.

       On January 22, 2019, the appellants filed a motion “to declare that Plaintiffs
have a right to appeal” and to extend time to appeal under Federal Rule of
Bankruptcy Procedure 8002(d) for excusable neglect. Appellants also filed on that
date a notice of appeal [Case No. 19-6002] concerning the December 17, 2018, order
granting the motion to dismiss and the January 9, 2019, order denying the motion
for extension of time to file a motion for reconsideration.

      On February 1, 2019, the bankruptcy court denied both the request for a
declaration that the appeal was timely and the motion to extend time to appeal. The


2
 The motion was filed by Steven Conway, purporting to act on behalf of all of the
Plaintiffs. Since it is immaterial to this decision, we will not address the propriety
of a non-lawyer purporting to file a motion on behalf of other persons and entities.
                                         -4-
appellants filed notices of appeal concerning both parts of that order on February 15,
2019 [Case Nos. 19-6006 and 19-6007]. We subsequently consolidated Case Nos.
19-6006 and 19-6007 with 19-6002.

                                   DISCUSSION

      The matters before us now are:

      (i) 19-6002 – the January 22, 2019, notice of appeal that concerns the
December 17th order granting the motion to dismiss and the January 9th order
denying the December 28, 2018, motion for an extension of time to file a motion to
reconsider and for rehearing;

      (ii) 19-6006 – the February 15, 2019, notice of appeal of the bankruptcy
court’s February 1, 2019, order denying a motion to appeal out of time due to
excusable neglect; and

      (iii) 19-6007 – The February 15, 2019, notice of appeal of the bankruptcy
court’s February 1, 2019, order denying a motion to declare that the January 22nd
notice of appeal was timely.

       We begin our discussion with Case No. 19-6006 because its disposition
directly affects the other appeals.

19-6006 – Appeal of Order denying motion to appeal out of time for excusable
neglect.

       This appeal is from the bankruptcy court’s February 1, 2019, order denying
the plaintiffs’ motion to appeal out of time for excusable neglect. The United States
Code, at 28 U.S.C. § 158(c)(2), provides that “[a]n appeal under [28 U.S.C. § 158(a)
or (b)] shall be taken in the same manner as appeals in civil proceedings generally
are taken to the courts of appeals from the district courts and in the time provided by

                                         -5-
Rule 8002 of the Bankruptcy Rules.” Federal Rule of Bankruptcy Procedure 8002
establishes the time for filing notice of an appeal. Generally, a notice of appeal must
be filed within 14 days after entry of the judgment, order, or decree being appealed.
Rule 8002(a)(1). “Timely filing [of a notice of appeal] is not merely a procedural
requirement, but ‘is mandatory and jurisdictional.’” United States v. Stute Co., 402
F.3d 820, 822 (8th Cir. 2005) (quoting United States v. Fitzgerald, 109 F.3d 1339,
1342 (8th Cir. 1997)).

             The Supreme Court “has long held that the taking of an
             appeal within the prescribed time is mandatory and
             jurisdictional,” and if a party fails to appeal “within the
             time limited by the acts of Congress, [the case] must be
             dismissed for want of jurisdiction.” Bowles v. Russell, 551
U.S. 205, 209 (2007) (internal quotations omitted). The
             statutory limitation is rigid. “The parties cannot waive it,
             nor can a court extend that deadline for equitable reasons.”
             Dolan v. United States, 560 U.S. 605, 610 (2010).

Nyffeler Const., Inc. v. Sec’y of Labor, 760 F.3d 837, 841 (8th Cir. 2014).

       Rule 8002 enumerates only two ways by which an appellant may have more
than 14 days to file a notice of appeal. The first is if a party timely files a motion of
the type listed in subparagraph (b)(1), in which event the time to file an appeal runs
from the entry of the order disposing of the motion. The second – which is at issue
in this appeal – is for a party to timely file a motion for extension of time to appeal
under subparagraph (d)(1).

      As an initial matter, there is no question that the February 15th appeal of the
bankruptcy court’s February 1st order was timely. However, the underlying issue in
the February 1st order was a motion to extend the time to appeal the December 17,
2018 dismissal order on the basis of excusable neglect. The 14-day period to file an
appeal from the order dismissing the adversary proceeding expired on December 31,
2018. As noted in the time line above, on January 22, 2019, the appellants filed a
motion “to declare that Plaintiffs have a right to appeal” and to extend time to appeal
                                          -6-
under Federal Rule of Bankruptcy Procedure 8002(d). That rule provides that “the
bankruptcy court may extend the time to file a notice of appeal upon a party’s motion
that is filed: (A) within the time prescribed by this rule [14 days]; or (B) within 21
days after that time, if the party shows excusable neglect.”

        The twenty-first day after the initial 14-day appeal period was January 21,
2019. However, that day was a federal holiday. Bankruptcy Rule 9006 provides that
if the last day of a period is a Saturday, Sunday or legal holiday, the period continues
to run until the next day that is not a Saturday, Sunday or legal holiday. The next
such day was January 22, 2019. Therefore, the motion to extend time filed on
January 22, 2019, was timely if appellant can show excusable neglect.

        “Excusable neglect” is a term that is not defined in the federal procedural
rules, but the United States Supreme Court’s interpretation of it for Rule 9006 is
commonly applied throughout the rules, including for Rule 8002(d)(1)(B). Dial
Nat’l Bank v. Van Houweling (In re Van Houweling), 258 B.R. 173, 175-76 (B.A.P.
8th Cir. 2001).

                     In Pioneer [Inv. Services Co. v. Brunswick Assocs.,
             507 U.S. 380 (1993)], the Supreme Court said that the
             determination of what sorts of neglect will be considered
             excusable is an equitable determination, taking account of
             all relevant circumstances including:

             1. danger of prejudice to the debtor,
             2. the length of the delay and its potential impact on
             judicial proceedings,
             3. the reason for the delay, including whether it was within
             the reasonable control of the movant, and
             4. whether the movant acted in good faith.

             Pioneer, 507 U.S. at 395. The Court of Appeals for the
             Eighth Circuit has held that these four factors are not equal
             in weight: “the excuse given for the late filing must have
             the greatest import.” Lowry [v. McDonnell Douglas Corp.,

                                          -7-
              211 F.3d 457, 463 (8th Cir. 2000)]; see also Ivy v.
              Kimbrough, 115 F.3d 550, 552 (8th Cir. 1997) (stating that
              “[e]xcusable neglect means ‘good faith and some
              reasonable basis for noncompliance with the rules’”)
              (quoting Adams v. AlliedSignal Gen. Aviation Avionics, 74
F.3d 882, 887 (8th Cir. 1996)).

Id. at 176.

       The appellants bear the burden of demonstrating that excusable neglect exists.
Hartford Cas. Ins. Co. v. Food Barn Stores, Inc. (In re Food Barn Stores, Inc.), 214
B.R. 197, 200 (B.A.P. 8th Cir. 1997). Appellants provide several arguments that they
believe support a finding of excusable neglect; that is, good faith and a reasonable
basis for failing to comply with the time limit to appeal.

       First, appellants argue that they tried to terminate Mr. Fondren’s services by
letter dated November 16, 2018, and were essentially acting pro se since then. As
such, appellants feel that their actions and pleadings thereafter should be construed
liberally in their favor. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). "When
we say that a pro se complaint should be given liberal construction, we mean that if
the essence of an allegation is discernible . . . then the district court should construe
the complaint in a way that permits the layperson's claim to be considered within the
proper legal framework." Id. (quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir.
2004)).

       The bankruptcy court rejected that argument noting that Mr. Fondren did not
file a motion to withdraw from representation until December 17, 2018, and his
motion was not granted until January 9, 2019. By local rule in the district, an attorney
remains counsel of record until the court authorizes his withdrawal upon written
motion. Bankr. E.D. Mo. R. 2091-A(1). Therefore, Mr. Fondren remained counsel
of record until January 9, 2019, which was well past the appeal deadline. Thus, the
bankruptcy court did not feel compelled to provide appellants any special treatment
as pro se parties and we see no abuse of discretion in reaching that conclusion.

                                          -8-
      Next, appellants argue that during the appeal period, Mr. Conway’s mother
was ill, necessitating trips to Iowa to attend to her. They also mention that Mr.
Conway lives an unspecified distance from St. Louis, that his time to appeal was
during a major holiday season, and that he was busy working on other appellate
matters in a related case or cases. In other words, appellants argue that Mr. Conway
was very busy during the appeal period. The bankruptcy court rejected this argument
noting that on December 28 – which was three days before the time to appeal expired
– Mr. Conway did file a motion asking for an extension of time to file a motion to
reconsider. Because he had time to file that motion, he could have filed a notice of
appeal or a motion to extend time to appeal. Again, we see no abuse of discretion by
the bankruptcy court.

       Accordingly, the bankruptcy court did not abuse its discretion in holding that
appellants failed to demonstrate excusable neglect under Bankruptcy Rule 8002
(d)(1)(B).

19-6002 -- Appeal of December 17th order granting the motion to dismiss and the
January 9th order denying the December 28, 2018, motion for an extension of time
to file a motion to reconsider and for rehearing.

      As discussed above, Rule 8002 enumerates only two ways by which an
appellant may have more than 14 days to file a notice of appeal. The first is if a party
timely files a motion of the type listed in subparagraph (b)(1), in which event the
time to file an appeal runs from the entry of the order disposing of the motion. The
second is for a party to timely file a motion for extension of time to appeal under
subparagraph (d)(1).

       The notice of appeal in Case No. 19-6002 was filed on January 22, 2019,
which was five weeks after the December 17 order was entered, and two weeks after
the January 9 order denying the appellants’ motion for extension of time to (i) file a
motion to reconsider and rehearing on the order granting the motion to dismiss and

                                          -9-
(ii) seek new counsel. While the notice of appeal was too late for the dismissal order,
it was timely as to the motion for extension of time.

       The bankruptcy court’s January 9 decision was based in part on the length of
time between when the appellants terminated the services of Mr. Fondren and when
they filed their pro se motion for an extension of time. The court discouraged the
notion that firing one’s attorney can be used as a tactical advantage in litigation and
denied the motion to extend time.

       The appellants argue that, contrary to the bankruptcy court’s findings, they
were not dilatory in proceeding without the assistance of counsel. Rather, the end-
of-the-year timing, combined with the illness of Mr. Conway’s mother, made it very
difficult to find a new attorney and caused them to forge ahead on their own by filing
a motion similar to what they had seen filed in their other appellate cases.

       However, the record reveals appellants’ disingenuousness in this aspect of the
case. Mr. Fondren was not the only attorney to represent the appellants in the
extensive bankruptcy court litigation. Up to the time of the bankruptcy court’s order,
five different attorneys had appeared on behalf of the appellants in the various
adversary proceedings. These substitutions of counsel created delays – whether
unintentional or not – in the proceedings, which appeared to the bankruptcy court to
be unnecessary and frustrating. The court’s decision to deny the appellants’ attempt
to delay the outcome of this adversary proceeding due to yet another possible change
in counsel was not an abuse of its discretion.

      Neither was the bankruptcy court’s decision to rule on the motion without a
hearing. Rule 9006 does not require hearings on motions to enlarge/extend time.

      Appellants also argue that the December 28 motion filed by Mr. Conway
should have been liberally interpreted as a motion for new trial under Federal Rule
of Civil Procedure 59 and Federal Rule of Bankruptcy Procedure 9023--that is, a
motion of the type listed in 8002(b)(1)--or as a motion to extend time to appeal under

                                         - 10 -
Federal Rule 8002(d)(1)(A). In a subsequent order, the bankruptcy court explained
its rejection of those arguments, saying:

             The motion was captioned as a request for an extension of
             time to file a motion for rehearing or reconsideration; it
             briefed the issue of whether it is proper to extend the time
             to file a motion for rehearing or reconsideration; and it
             demanded relief in the form of an extension of time
             “within which to file their Motion for Rehearing and/or
             Reconsideration and to seek new counsel.” It made no
             reference to the deadline for filing a notice of appeal; the
             words “notice” and “appeal” do not appear therein.

     Order of Feb. 1, 2019, Den. Pls.’ “Mot. to Declare That Pls. Have a Right to
Appeal ” etc., at 7.

       Despite the appellants’ own characterization of the motion as a request for
extension of time to file a motion for rehearing or reconsideration, they now argue
that the bankruptcy court should have given it an “alternative possible construction”
and interpreted it as either a motion for new trial under Rule 59 or request for
extension of time to file an appeal. Interestingly, appellants make this argument for
alternative interpretations without saying which they actually intended it to be.
Again, they rely on their alleged pro se status at the time.

      While pro se litigants are to be given the benefit of the doubt, they must
nevertheless make an effort to comply with procedural rules.

             While a court generally affords pro se filings a liberal
             construction, a litigant's pro se status does not excuse him
             from reading the Federal Rules of Civil Procedure. See
             McNeil v. United States, 508 U.S. 106, 113 (1993) ("[W]e
             have never suggested that procedural rules in ordinary
             civil litigation should be interpreted so as to excuse
             mistakes by those who proceed without counsel."). This is
             especially true in plaintiff's case, for he is both an educated


                                         - 11 -
             individual, and, as the record indisputably shows, an
             experienced litigant.

      Jiricko v. Moser & Marsalek, P.C., 184 F.R.D. 611, 615 (E.D. Mo.) (footnote
omitted), aff'd, 187 F.3d 641 (8th Cir. 1999).

       Moreover, the court need not act as a clairvoyant, trying to read the tea leaves
of a pro se motion to determine what the movant actually seeks. A litigant, even a
pro se one, bears some responsibility for advocating for himself. See, e.g., Dunn v.
White, 880 F.2d 1188, 1197 (10th Cir. 1989) (regarding a pro se plaintiff, "we will
not supply additional facts, nor will we construct a legal theory for plaintiff that
assumes facts that have not been pleaded.").

       Accordingly, even if the appellants were pro se at the time – which we agree
with the bankruptcy court they were not – the bankruptcy court did not abuse its
discretion in refusing to grant a motion they did not make.

      Because the appellants did not file a motion of the type listed in Rule
8002(b)(1), nor a motion for extension of time in which to file a notice of appeal
under Bankruptcy Rule 8002(d)(1)(A), the period for appealing the dismissal order
expired without a timely appeal being filed.

       As noted above, the absence of a timely notice of appeal deprives this court
of jurisdiction to rule on the merits of the purported appeal. “[I]f a party fails to
appeal ‘within the time limited by the acts of Congress, [the case] must be dismissed
for want of jurisdiction.’” Bowles v. Russell, 551 U.S. 205, 209 (2007), quoted in
Nyffeler Const., Inc. v. Sec’y of Labor, 760 F.3d 837, 841 (8th Cir. 2014). See also
Hamilton v. Lake Elmo Bank (In re Delta Eng’g Int’l, Inc.), 270 F.3d 584 (8th Cir.
2001) (affirming the B.A.P.’s ruling that it lacked jurisdiction to consider an appeal
when the notice of appeal was untimely filed).




                                         - 12 -
       Accordingly, in Case No. 19-6002, the appeal of the December 17, 2018,
dismissal order must be dismissed for lack of jurisdiction. The appeal of the January
9th order denying the December 28 motion is affirmed.

19-6007 -- Appeal of the bankruptcy court’s February 1, 2019, order denying motion
to declare that the January 22nd notice of appeal was timely.

      In this appeal, appellants seek a declaration that their January 22, 2019 notice
of appeal for Case No. 19-6002 was timely. As discussed above, it was not.
Therefore, the bankruptcy court did not abuse its discretion in denying the motion.

                                      CONCLUSION

       For the foregoing reasons, the bankruptcy court did not abuse its discretion in
entering the orders appealed from in Case Nos. 19-6006 and 19-6007, and they are
hereby affirmed. In Case No. 19-6002, the bankruptcy court did not abuse its
discretion in denying the December 28 motion and is hereby affirmed. Finally, the
appeal in Case No. 19-6002 of the December 17, 2018, dismissal order is dismissed
for lack of jurisdiction.
                           _____________________________




                                        - 13 -